Citation Nr: 1446121	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for diabetes mellitus, claimed as secondary to hepatitis C.

3. Entitlement to service connection for liver disease, claimed as secondary to hepatitis C.

4. Entitlement to service connection for a heart disability, claimed as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to February 1976.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In April 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

A review of the claims file shows that in February 2012, the Veteran filed a claim in against VA under the Federal Torts Claims Act.  Although such a claim pertains to tort damages as opposed to VA compensation benefits, it does not appear that the RO considered his claim under 38 U.S.C.A. § 1151.  Therefore, this is REFERRED for any appropriate action. 

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Hepatitis C is not etiologically related to the Veteran's active service, to include any injury or event therein.

2. Diabetes mellitus is not etiologically related to the Veteran's active service.

3. Liver disease is not etiologically related to the Veteran's active service.

4. A heart disability is not etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3. The criteria for service connection for liver disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4. The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  Further, the Veteran was provided a VA examination in December 2011 in relation to the claims on appeal and any possible causal relationship to exposure to contaminated water at Camp Lejeune, North Carolina.   The Board finds the examination report to be adequate as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings and opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that a VA medical opinion was not provided in relation to the Veteran's primary contentions that his hepatitis C was incurred in service and his other claimed disabilities are secondary to his hepatitis C.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran's hepatitis C was incurred in service is his own statements of such, in fact, the medical evidence of record conflicts with the Veteran's statements.  Further, the only evidence that his diabetes mellitus, liver disease, and heart disability are related to his active service, or a service-connected disability, is his own conclusory statements of such; there is no medical evidence to support any alleged relationship.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Additionally, the Veteran was afforded a hearing before a member of the Board in April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2014 hearing, the VLJ explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

The Veteran is seeking service connection for hepatitis C, on the basis that such disability was caused by a blood transfusion he allegedly received while on active service in March 1973.  He further contends that he is entitled to service connection for diabetes mellitus, liver disease, and a heart disability, as such disabilities were caused by his hepatitis C.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, to include as a result of aggravation.  38 C.F.R. § 3.310(a).   

Certain chronic diseases (including diabetes mellitus, cirrhosis of the liver, and some forms of heart disease) may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus and ischemic heart disease are among the exclusive list of diseases which are covered by this presumption.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  

Simply stated, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a Veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is final.

The Board notes that the RO considered the Veteran's claim in relation to whether his various disabilities were related to contaminated drinking water at Camp Lejeune, North Carolina, and determined that service connection on such basis was not warranted.  At his April 2014 Board hearing, the Veteran specifically stated that he was not pursuing service connection on this basis.  Even so, the Board notes that the December 2011 VA examiner considered this theory of entitlement and opined that the Veteran's claimed disabilities were not related to contaminated drinking water as the medical literature provided no indication that hepatitis C, diabetes mellitus, or a heart disability were caused by exposure to contaminated drinking water.  Therefore, as the Veteran specifically reported that he did not wish to pursue this theory of entitlement, and the medical evidence does not support such a theory, the Board will proceed with the Veteran's primary contentions below.  


Hepatitis C

The Veteran has reported that while on active service, in March 1973, he received a blood transfusion during a procedure to remove his appendix, and that this blood transfusion resulted in his diagnosis of hepatitis C.  

In support of this contention, the Veteran's wife [the Veteran's girlfriend during his active service] and mother have submitted statements that while on active service, the Veteran told them he had appendicitis and received a blood transfusion.  

A review of the Veteran's STRs shows that in March 1973 he was treated on the 11th of that month for complaints of flu symptoms, sore throat, chest congestion, and fever.  He was again treated on the 12th of March for 4 days of hoarseness, fever, chills, cough productive of yellow sputum, and some frontal headache.  He was assessed with laryngitis, pharyngitis, and an upper respiratory infection and advised to return to the clinic in the morning.  The STRs show that later that afternoon, the Veteran returned to the clinic with a fever of 103.8 and reported he had taken aspirin one hour before and complained of left side pain.  There is no indication he was admitted for inpatient treatment, that he was assessed with appendicitis, or that he received a blood transfusion.  

On February 1976 separation examination, the Veteran was noted to have 2 tattoos, but no scars were noted.  [Notably, at the time of his July 1972 enlistment examination, no tattoos were noted; however, at his April 2014 Board hearing the Veteran reported he had the tattoos before active service.]  On the February 1976 report of medical history the Veteran denied any history of "stomach, liver, or intestinal trouble;" he responded "no" when asked if he "been a patient in a hospital," if he had "been treated for an illness or injury" not previously mentioned, or had "consulted or been treated" by other providers in the last 5 years for injuries other than minor.  

Post-service VA treatment records show that the Veteran was noted to have abnormal liver function tests in December 2010, which resulted in a diagnosis of hepatitis C.  A January 7, 2011 treatment record shows that the Veteran was seen to discuss his diagnosis, at which point he reported that he had had three blood transfusions - once in the "early 1980s" and more recently in 2010 for a gastrointestinal bleed.  At no point during this medical appointment is it documented that the Veteran reported having a blood transfusion during active service, or even having his appendix removed during active service.  A subsequent treatment record in February 2011 shows that the Veteran again reported a blood transfusion in the 1980s, and did not report any history of blood transfusions during active service.  Another risk factor noted in both these records was the presence of tattoos (as discussed in more detail below, the Veteran received two tattoos prior to service and one tattoo after service).

The Board notes that the Veteran is generally competent to report the circumstances of his active service.  However, even if evidence is determined to be competent, the Board must determine the weight of such evidence.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record. 

Furthermore, in evaluating the weight to be given to lay evidence, the Board has to consider whether there is corroborating evidence that supports the lay statements or evidence that indicates that a statement is untruthful or mistaken.  In such cases, the Board is required to differentiate between two evidentiary situations:  a complete absence of any evidence to corroborate or contradict the lay testimony of record versus evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder.  

Although in the first evidentiary scenario above, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  In the second evidentiary scenario above, silence in a medical record can sometimes be relied upon as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For this negative inference to be made, the Board must find that the medical record in question is complete in relevant part and that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id.

In this case, while the Veteran's statements, and the lay statements of his wife and mother, are sincere, they are not supported by the evidence.  There is an absence of corroborating evidence in the service treatment records.  The Veteran argues that they are incomplete - that they reflect his outpatient treatment, but that the inpatient treatment was not recorded.  However, even if the Board does not make a "negative inference" from the lack of corroborating in-service records, the fact remains that there is evidence that directly contradicts the Veteran's history of appendix surgery during service.

First, there is contemporaneous evidence that does not support the conclusion that the Veteran had appendix surgery with a blood transfusion during service. It is not only the fact that his STRs are silent for any notation of a blood transfusion, but that there is no indication that he had scar from an appendicitis surgery at the time of his February 1976 separation examination.  More importantly, on the accompanying report of medical history, the Veteran denied any history of "stomach, liver, or intestinal trouble;" he responded "no" when asked if he "been a patient in a hospital," if he had "been treated for an illness or injury" not previously mentioned, or had "consulted or been treated" by other providers in the last 5 years for injuries other than minor.  Certainly it is reasonable to expect that the Veteran would have reported such events at that time.

Second, there is post-service evidence that does not support the conclusion that the Veteran had appendix surgery with a blood transfusion during service.  The Veteran made statements in January and February 2011, almost immediately upon his hepatitis C diagnosis and prior to filing his claim for VA benefits.  Specifically, as noted above, the Veteran reported in January and February 2011 that he had a blood transfusion in the early 1980s - not the 1970s.  These statements were made for the purpose of receiving treatment, and as such, the Board finds them inherently more probative than his later statements concerning a 1973 in-service blood transfusion.  

The Board notes that of record are statements from some of the Veteran's treatment providers that relate his current hepatitis C to his reported March 1973 blood transfusion.  Specifically, a statement received in May 2013 from one of the Veteran's treating physicians noted that based on the Veteran's subjective reports of a blood transfusion, and the objective evidence of March 1973 treatment for sore throat, fever, and laryngitis, his hepatitis C may be related to service.  The physician also noted the contaminated water at Camp Lejeune as a possible cause of the Veteran's disabilities.  

As the May 2013 nexus opinion is primarily based on the Veteran's reported history of an in-service blood transfusion, which the Board has found to be unsupported, the May 2013 opinion is not probative evidence in this matter.  This is also true for the extensive VA treatment notes that routinely relate the Veteran's hepatitis C to his reported 1973 blood transfusion.  

Further, the Board finds that the evidence does not establish that the Veteran's hepatitis C is otherwise related to his active service.  In this regard, there is no evidence to suggest that the Veteran complained of symptoms related to hepatitis C while on active service, or that he was diagnosed with such until many years following separation.  While the Board acknowledges that the Veteran's separation examination documented tattoos that were not documented at the time of enlistment, the Veteran reported at his Board hearing that he had these tattoos prior to his entry onto active service.  Also, although he argued at his hearing that he had no risk factors other than the alleged blood transfusion during service, his VA treatment records clearly identify tattoos as one of the risk factors discussed with him, and he testified the tattoos were pre- and post-service.

In sum, while the Veteran has a diagnosis of hepatitis C, the evidence does not establish that this disability began during active service or was otherwise caused by such service; and the Veteran's reports of receiving a blood transfusion during active service in 1973 is not supported by the other evidence.  Therefore, the criteria for service connection for hepatitis C has not been met and the claim is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Liver Disease, and a Heart Disability

The Veteran contends that he has diabetes mellitus, liver disease, and a heart disability as secondary to his hepatitis C.  However, the Board has an obligation to address all theories of entitlement and while service connection for hepatitis C has been found not to be warranted and therefore service connection cannot be established for any disability that may be secondary to hepatitis C, the Board will address whether direct service connection is warranted for diabetes mellitus, liver disease, or a heart disability.  

At the outset, while the Veteran has reported that he served in the Republic of Vietnam, the evidence of record shows that this is not the case.  As such, entitlement to service connection for diabetes mellitus and ischemic heart disease on a presumptive basis as due to herbicide exposure is not warranted.  

A review of the Veteran's STRs is silent for any complaints or treatment related to diabetes mellitus, liver disease, or a heart disability.  On February 1976 separation examination, the Veteran's endocrine system, abdomen and viscera, and heart were normal on clinical evaluation.

Post-service VA treatment records show that the Veteran was diagnosed with diabetes mellitus in 2009 and a heart disability in 2006, 31 and 28 years following separation from active service.  These records show that the Veteran receives relatively consistent treatment for these disabilities, but there is no indication that any of his treatment providers have related these disabilities to his active service.  

Additionally, the Veteran began reporting to treatment providers in late 2011 that he was diagnosed with cirrhosis by a private doctor (nearly 33 years following separation from active service).  While the VA treatment records show that the cirrhosis is related to his hepatitis C, which the Veteran has related to a "reported" in-service blood transfusion, the Board has already found the assertions of such a transfusion to be not credible and there is no other indication the cirrhosis is otherwise related to the Veteran's active service.  

Therefore, as there is no evidence to suggest that the Veteran's diabetes mellitus, liver disease, and heart disability are related to his active service, service connection for such disabilities on a direct basis is not warranted.  Further, as noted above, service connection for hepatitis C is not warranted and therefore service connection is not warranted for any disability that maybe secondary to hepatitis C.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for diabetes mellitus, to include as due to hepatitis C, is denied. 

Entitlement to service connection for liver disease, to include as due to hepatitis C, is denied.

Entitlement to service connection for a heart disability, to include as due to hepatitis C, is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


